Name: Council Decision (EU) 2017/1843 of 9 October 2017 appointing a member and three alternate members, proposed by the Republic of Finland, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2017-10-12

 12.10.2017 EN Official Journal of the European Union L 262/5 COUNCIL DECISION (EU) 2017/1843 of 9 October 2017 appointing a member and three alternate members, proposed by the Republic of Finland, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Finnish Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Ilpo HAALISTO. (3) Three alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Veikko KUMPUMÃ KI, Ms Hannele LUUKKAINEN and Mr Antero SAKSALA, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as a member:  Mr Ilpo HELTIMOINEN, Lappeenrannan kaupunginvaltuuston jÃ ¤sen, (b) as alternate members:  Ms Terhi KOULUMIES, Helsingin kaupunginvaltuuston jÃ ¤sen,  Mr Jari ANDERSSON, Sastamalan kaupunginvaltuuston jÃ ¤sen,  Mr Mikko AALTONEN, Tampereen kaupunginvaltuuston jÃ ¤sen. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 9 October 2017. For the Council The President S. KIISLER (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).